923 F.2d 850Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re William Anthony WAGNER, Petitioner.
No. 90-8059.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 7, 1991.Decided Jan. 29, 1991.

On Petition for Writ of Prohibition.  (CA-89-1045)
William Anthony Wagner, petitioner pro se.
PETITION DENIED.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
William Anthony Wagner brought this petition for writ of prohibition seeking an order prohibiting the district court from denying his notice of appeal in his habeas case.  Wagner's appeal has been forwarded to this Court and docketed as Wagner v. Duncil, No. 90-6680.  Writs of mandamus or prohibition are available only if other remedies are ineffective to vindicate petitioner's rights.    In re:  Beard, 811 F.2d 818, 826 (4th Cir.1987).  Also, mandamus and prohibition cannot be used as a substitute for an appeal.    In re:  United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  Accordingly, we grant permission to proceed in forma pauperis and deny the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.